Exhibit 10.1


STOCK PURCHASE AGREEMENT


This AGREEMENT made this 17th day of May, 2007 between SK Realty Ventures, Inc.,
a Nevada corporation (“SK Realty” or the “Company”), Richard Miller (the
“Seller”) and Alkhalifa Capital Corporation, LLC (the “Purchaser”).


AGREEMENT


In consideration of the terms hereof, the parties hereto agree as follows:


1. PURCHASE AND SALE OF STOCK


1.1 Purchase of Stock. Upon the terms and subject to the conditions hereof, the
Sellers collectively hereby sell, convey, transfer, assign and deliver to the
Purchasers, or their designees and the Purchaser hereby purchases from the
Seller, 10,000,000 shares of SK Realty common stock (the “Purchased Shares”),
free and clear of all liens, charges, or encumbrances of whatsoever nature as of
the date hereof.


1.2 Purchase Price. Subject to the terms and conditions of this Agreement, the
total purchase price for the Purchased Shares (the “Purchase Price”) shall be
Two Hundred Ten Thousand ($210,000.00) Dollars, payable by certified check or by
wire transfer, at the Closing.


1.3 Down Payment. Simultaneously with the execution hereof, Purchasers shall
deliver the sum of Fifty Thousand ($50,000.00) Dollars, as a down payment to be
credited against the Purchase Price, to be held by counsel for the Seller, in
accordance with the terms of this Agreement.


1.4 Due Diligence. For a period of five (5) business days after the date this
Agreement is signed by all parties and becomes effective, Purchaser shall be
permitted to conduct customary due diligence on the Company, the Seller, the
assets and liabilities of the Company, and any other matter they feel
appropriate. If, before the expiration of this due diligence period, the
Purchaser is not satisfied with this due diligence in any respect, they may
provide written notice to the representative for Seller and terminate this
Agreement. In the event of such termination, the Down Payment will be promptly
returned to the representative of Purchaser. If, however, Purchaser does not
deliver written notice of termination by the last day of this due diligence
period, then this Agreement shall remain in full force and effect, and the Down
Payment shall be administered pursuant to Section 1.7.
 
 
 

--------------------------------------------------------------------------------

 


1.5 The Closing.  The closing of this Agreement (the “Closing”) shall occur on
June 4, 2007 (the “Closing Date”) at 10:00 a.m. local time at the offices of
Cyruli Shanks & Zizmor, LLP, or such other time or location as the parties
hereto shall agree.


1.6 Deliveries at the Closing. On the Closing Date in order to effectuate the
transfer of the Purchased Shares:


(a) The Seller shall deliver to the Purchasers certificates representing all of
the Purchased Shares, free and clear of any claim, lien, pledge, option, charge,
easement, security interest, right-of-way, encumbrance, preemptive right or
option or any other right of any third party of any nature whatsoever
(“Encumbrance”), duly endorsed in blank for transfer or accompanied by stock
powers duly executed in blank with all signatures Medallion guaranteed; provided
that the Purchased Shares shall bear a standard restricted stock legend.


(b) The Purchaser shall deliver the Purchase Price as set forth in Section 1.3
above.


(c) The Seller and the Purchaser shall each deliver all documents, certificates,
agreements and instruments required to be delivered by each party as described
herein.
 
(d) All instruments and documents executed and delivered to any party pursuant
hereto shall be in a form and substance, and shall be executed in a manner,
reasonably satisfactory to the receiving party.


1.7 Release of Down Payment. The Seller and the Purchaser each agree that the
Down Payment shall be released from escrow in accordance with the following:
 
(a) At the Closing, to the Seller, as a credit against the Purchase Price.


(b) In the event that the Closing does not occur prior to June 4, 2007, time
being of the essence, and provided that the Closing has not occurred either
because (x) the Seller refuses to consummate this transaction in accordance with
the terms of this Agreement or (y) the Seller is not able to deliver all of the
Purchased Shares to the Purchaser in accordance with the terms hereof, the Down
Payment shall be delivered to
the Purchaser and this Agreement shall be deemed terminated with no party having
any liability to the other party.


(c) In the event that the Closing does not occur, for any other reason, prior to
June 4, 2007, time being of the essence, the Down Payment shall be delivered to
the Seller, as liquidated damages and not as penalty, and this Agreement shall
be deemed terminated with no party having any liability to the other party.


1.8 Assistance in Consummation of the Purchase and Sale of Purchased Shares. The
Seller and the Purchaser shall provide all reasonable assistance to, and shall
cooperate with, each other to bring about the consummation of the purchase and
sale of the Purchased Shares and the other transactions contemplated herein as
soon as possible in accordance with the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller represents and warrants as follows:


2.1 Good Title. All of the Purchased Shares are free and clear of any claim,
lien, pledge, option, charge, easement, security interest, right-of-way,
encumbrance, restriction on sale or transfer, preemptive right or option or any
other right of any third party of any nature whatsoever.


2.2 Authority; No Violation. The execution and delivery of this Agreement by the
Sellers and the consummation by them of the transactions contemplated hereby
have been duly authorized by the Sellers. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which Seller is bound. The transfer of the shares of SK Realty common stock
to the Purchasers is exempt from the registration requirements of all applicable
securities laws and regulations.


2.3 Consents and Approvals. Except for any required SEC filings by Seller, there
is no requirement to make any filing, give any notice to or obtain any license,
permit, certificate, regulation, authorization, consent or approval of, any
governmental or regulatory authorities as a condition to the lawful consummation
of the transactions contemplated by this Agreement except for the filings,
notifications, consents and approvals described in this Agreement.


3. REPRESENTATIONS AND WARRANTIES BY SK REALTY.


SK Realty hereby represents and warrants, as follows:


3.1 Organization, Good Standing. SK Realty is a corporation duly incorporated,
validly existing, and in good standing under the laws of Nevada and has all
requisite corporate power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted.


3.3 Authority; No Violation. The execution and delivery of this Agreement by SK
Realty has been duly authorized by SK Realty. Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will constitute a violation or default under any term or provision of the
Certificate of Incorporation or By-Laws of SK Realty, or of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which SK Realty or by which SK Realty is bound.
 
 
 

--------------------------------------------------------------------------------

 


3.4 Capitalization. SK Realty has an authorized capitalization of 300,000,000
shares of common stock, par value $____ per share, and 10,000,000 shares of
preferred stock, par value $____ per share. As of the date hereof, there are
13,625,240 shares of common stock validly issued and outstanding and no shares
of preferred stock issued and outstanding. No shares of SK Realty are held in
treasury. As of the date hereof, the Sellers own 10,000,000 shares of SK Realty
common stock. All issued and outstanding shares of SK Realty are validly issued,
fully paid and non-assessable. There are no outstanding or authorized
subscriptions, options, warrants, calls, rights, commitments or other agreements
of any character which obligate or may obligate SK Realty to issue any
additional shares of any of its capital stock or any securities convertible into
or evidencing the right to subscribe for any shares of any such capital stock.


3.5 OTCBB Listing; SEC Reporting. SK Realty common stock is currently cleared
for quotation on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol
"SKRV”. There are no stop orders in effect or contemplated with respect thereto
and no facts exist which may give rise there. SK Realty has filed all reports
required to be filed by SK Realty pursuant to the Securities Act of 1934, as
amended. SK Realty has not been informed, and has no reason to believe, that its
common stock will be de-listed or suspended by the NASD. SK Realty has fully
complied will all applicable securities laws and regulations and is not in
default of any of its obligations thereunder.


3.6 Litigation. SK Realty is not a party to or the subject of any pending
litigation, claims, decrees, orders, stipulations or governmental investigation
or proceeding, and there are no lawsuits, claims, assessments, investigations,
or similar matters, against or affecting SK Realty, its management or its
properties. SK Realty has complied in all material respects with all laws,
statutes, ordinances, regulations, rules, decrees or orders applicable to it.


3.7 Financial Statements. SK Realty has delivered to Purchaser a true and
complete copy of its Form 10-KSB for the year ended December 31, 2006 (the "SK
Realty Financial Statements"). The SK Realty Financial Statements are complete,
accurate and fairly present the financial condition of SK Realty as of the dates
thereof and the results of its operations for the periods then ended. There are
no liabilities or obligations either fixed or contingent not reflected therein.
The SK Realty Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis and
fairly present the financial position of Explorations as of the dates thereof
and the results of its operations and changes in financial position for the
periods then ended.


3.8 Subsidiaries and Affiliates. As of the Closing, SK Realty shall not own,
directly or indirectly, have any ownership, equity, profits or voting interest
in, or otherwise control, any corporation, partnership, joint venture or other
entity, and has no agreement or commitment to purchase any such interest.
 
 
 

--------------------------------------------------------------------------------

 
 
4. CONDITIONS PRECEDENT


4.1 Conditions Precedent to the Obligations of The Seller. 


All obligations of the Sellers under this Agreement are subject to the
fulfillment, prior to or as of the Closing and/or the Closing Date, as indicated
below, of each of the following conditions:


(a) The Purchaser shall have performed and complied with all covenants,
agreements, and conditions set forth in, and shall have executed and delivered
all documents required by this Agreement to be performed or complied with or
executed and delivered by it prior to or at the Closing.


(b) Shareholders of the Company holding 3,309,000 shares have simultaneously
sold such shares pursuant to separate purchase agreements, where the total
consideration is $510,000.


4.2 Conditions Precedent to the Obligations of The Purchaser. 


All obligations of the Purchaser under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:


(a) The representations and warranties by the Sellers and SK Realty contained in
this Agreement or in any certificate or document delivered pursuant to the
provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time.


(b) The Seller shall have performed and complied with, in all material respects,
all covenants, agreements, and conditions required by this Agreement to be
performed or complied with prior to or at the Closing.


(c) As of the Closing, all officers and directors of SK Realty shall have
resigned in writing effective upon the election and appointment of the
Purchaser’s nominees.


(d) On or before the Closing Date, SK Realty shall have delivered to the
Purchaser certified copies of resolutions of the board of directors of SK Realty
approving and authorizing the execution, delivery and performance of this
Agreement and authorizing all of the necessary and proper action to enable SK
Realty to comply with the terms of this Agreement including the election of the
Purchaser’s nominees to the Board of Directors of SK Realty and all matters
outlined herein.


(e) Shareholders of the Company holding 3,309,000 shares have simultaneously
sold such shares pursuant to separate purchase agreements, where the total
consideration is $510,000.
 
 
 

--------------------------------------------------------------------------------

 


5. GENERAL


5.1 Notices. Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid or
national overnight carrier, addressed to a party at the addressed set forth
below or to any other address or addresses ay hereafter be designated by either
party by notice given in such manner. All notices shall be deemed to have been
given as of the date of receipt.


Notices shall be delivered to the following representatives of the respective
parties:


Alkhalifa Capital Corporation LLC
999 Stinson Way, Suite 301
West Palm Beach, Florida 33411


5.2 Further Assurances. Each party hereto hereby agrees to take any further
action necessary or desirable to carry out the provisions of this Agreement.


5.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, and all such
counterparts shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


5.4 Prior Agreements; Amendments. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof. This Agreement may be amended only by a written instrument duly executed
by the parties hereto or their respective successors or assigns.


5.5 Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of New York.


5.6 Expenses. All fees and expenses incurred by the Sellers in connection with
the transactions contemplated by this Agreement shall be borne by the Sellers
and all fees and expenses incurred by the Purchasers in connection with the
transactions contemplated by this Agreement shall be borne by the Purchasers.


5.7 Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
prospective heirs, beneficiaries, representatives, successors, and assigns of
the parties hereto.


5.8 Headings. The section and paragraph headings contained in this agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.


(** Signature Pages Follow **)
 
 
 

--------------------------------------------------------------------------------

 


(** Signature Page **)


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.
 

    SK Realty, Ventures, Inc.,      /s/ Richard Miller     

--------------------------------------------------------------------------------

By: Richard Miller 
    Title: President 

 


The Seller:
         
s/ Richard Miller

--------------------------------------------------------------------------------

Name: Richard Miller
Address:
 

--------------------------------------------------------------------------------

 



 
The Purchaser:
Alkhalifa Capital Corporation LLC
 
 
   
/s/ Chris Salmonson

--------------------------------------------------------------------------------

Name: Shaikh Isa Mohamed Isa Alkhalifa
Chris Salmonson, P.O.A.
Title: Member
Address:
 
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 